          Case 2:17-cr-00124-JAD-EJY Document 510 Filed 09/09/20 Page 1 of 2




 1                              UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                              Case No.: 2:17-cr-000124-JAD-EJY
 5                           Plaintiff,                                   ORDER
 6   v.                                                              (Docket No. 507)
 7   JOHN PHILLIPS,
 8                           Defendant.
 9         Pending before the Court is Defendant’s motion to modify conditions of release to permit
10 travel. Docket No. 507.
11         Defendant’s motion was originally filed at 10:01 p.m. on the Sunday of Labor Day
12 weekend for travel on Tuesday. Docket No. 505. The Court denied that motion, as it failed to
13 specify where Defendant was traveling and when, where he intends to stay and with whom, as well
14 the timeliness of the motion, and the fact that its filing did not allow the United States an
15 opportunity to respond. Docket No. 506.
16         Defendant then filed the instant motion at 2:37 p.m. on September 8, 2020, with more
17 information regarding the deficiencies in the prior motion. See Docket No. 507. Defendant asks
18 the Court to allow him to travel to Dallas, Texas on September 8, 2020 through September 9, 2020,
19 for the purpose of driving his niece from Dallas to Las Vegas. Id. at 1-2. Defendant further submits
20 that neither the United States nor Pretrial Services objects to his request. Id. at 2. The United
21 States responds that it does not oppose Defendant’s request. Docket No. 509.
22         Accordingly, Defendant’s request to travel, Docket No. 507, is hereby GRANTED.
23 Defendant may travel to Dallas, Texas for a two-day period, for the purpose of driving his niece
24 to Las Vegas. No later than 2:00 p.m. on September 9, 2020, Defendant must provide his entire
25 itinerary, including travel dates and times, where he will stay, where he will go, and with whom
26 he will travel, stay, and meet while he is outside the District of Nevada, to his Pretrial Services
27 Officer. If Defendant fails to provide this information to his Pretrial Services Officer by 2:00 p.m.
28

                                                     1
          Case 2:17-cr-00124-JAD-EJY Document 510 Filed 09/09/20 Page 2 of 2




 1 on September 9, 2020, the Court will reconsider this order and deny Defendant’s request for travel.
 2 The hearing set for September 9, 2020, at 1:30 p.m. is hereby VACATED.
 3         IT IS SO ORDERED.
 4         DATED: September 9, 2020.
 5
 6
 7                                               NANCY J. KOPPE
                                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
